Citation Nr: 1602967	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-35 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the Veteran's communication received on July 29, 2009 may be accepted as a valid notice of disagreement (NOD) with an April 2009 denial of service connection for migraine headaches. 

2.  Entitlement to an effective date earlier than August 27, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than April 7, 2009 for the grant of service connection for left wrist carpal tunnel syndrome.

4.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.
 
5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for Bell's palsy.

7.  Entitlement to service connection for a neck disability.
8.  Entitlement to service connection for a gastrointestinal disability other than status post umbilical hernia repair, to include hiatal hernia and gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for a throat disability, to include pharyngitis.

10.  Entitlement to service connection for a bilateral neurologic disability of the upper and lower extremities other than carpal tunnel syndrome, to include neuropathy.

11.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected osteoarthritis of the left knee, status post anterior cruciate ligament reconstruction.

12.  Entitlement to service connection for a bilateral shoulder disability.

13.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

14.  Entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to service-connected disabilities.

15.  Entitlement to service connection for a liver disease.

16.  Entitlement to an initial rating higher than 20 percent for left wrist carpal tunnel syndrome.

17.  Entitlement to an initial rating higher than 10 percent for PTSD.

18.  Entitlement to a higher initial rating for sinusitis with headaches, rated 30 percent disabling prior to May 1, 2006 and 50 percent disabling since that date (except for a period when a temporary total rating was in effect).

19.  Entitlement to a higher initial rating for allergic rhinitis, deviated nasal septum, status post septoplasty, rated 10 percent disabling prior to June 19, 2002 and 30 percent disabling since that date.

20.  Entitlement to a rating in excess of 10 percent for hypertension.

21.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome (except for a period when a temporary total rating was in effect).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1992 and from June 1996 to March 1997.  He had additional service with the Army National Guard, which included a verified period of active duty for training (ACDUTRA) from July 21, 2001 to August 4, 2001.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from June 2001, November 2001, July 2003, August 2006, April 2009, and June 2011 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama. 

The Veteran testified before a Decision Review Officer (DRO) at a March 2003 hearing at the RO.  A transcript of the hearing has been associated with the file.
In August 2006, a DRO assigned an initial temporary total (100 percent) rating for service-connected sinusitis with headaches due to surgical or other treatment requiring convalescence, effective from February 28, 2006 through April 30, 2006. A 50 percent rating was assigned from May 1, 2006.  Also, in October 2012 the RO granted a temporary total (100 percent) rating for the service-connected right carpal tunnel syndrome due to surgical or other treatment requiring convalescence, effective from June 25, 2009 through October 31, 2009.  A 10 percent rating was resumed from November 1, 2009.  

As the Veteran was granted a total rating from February 28, 2006 through April 30, 2006 for his service-connected sinusitis with headaches and a total rating from June 25, 2009 through October 31, 2009 for his service-connected right carpal tunnel syndrome, the ratings for these disabilities during the periods when they were assigned a temporary total rating will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2006, the DRO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from May 28, 2003.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He withdrew his hearing request in February 2015.

As explained below, statements were submitted in August and September 2006 by the Veteran and his representative at the time in which it was indicated that the Veteran wished to withdraw all pending appeals.  At that time, he had perfected appeals with regard to claims of service connection for diabetes mellitus and Bell's palsy, appeals for higher initial ratings for sinusitis and deviated nasal septum, and a claim for an increased rating for hypertension.  He subsequently clarified that he wished to continue the appeal with respect to the issues of entitlement to service connection for diabetes mellitus and Bell's palsy and entitlement to an increased rating for hypertension.  Hence, these three issues remain on appeal before the Board.

Moreover, the RO initially denied a claim of service connection for a liver disease (identified as elevated liver enzymes) by way of the June 2001 rating decision on the basis that there was no medical evidence of any liver disease for VA compensation purposes.  VA treatment records dated in November 2000 and August and October 2001 were subsequently associated with the file.  These treatment records include diagnoses of chronic liver disease not otherwise specified (NOS), chronic liver disorder, and probable fatty liver/early hepatic cirrhosis.  VA was in possession of these treatment records either prior to or within a year following the June 2001 decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). Moreover, as these records include evidence of a current liver disease, the Board finds that new and material evidence was received within a year of the June 2001 rating decision and the decision never became final.  Thus, the current appeal stems from the June 2001 rating decision and the Board will adjudicate the claim of service connection for a liver disease on a de novo basis. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim).

The issues of entitlement to service connection for a skin disease other than acne and tinea cruris (claimed as dermatophytosis) and alcohol abuse as secondary to service-connected disabilities have been raised by the record in a January 2011 "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b) and a July 2015 statement (VA Form 21-4138), respectively.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The issues of entitlement to earlier effective dates for the grant of service connection for PTSD and left wrist carpal tunnel syndrome, whether new and material evidence has been received to reopen a claim of service connection for migraine headaches, entitlement to service connection for diabetes mellitus, Bell's palsy, a neck disability, a gastrointestinal disability other than status post umbilical hernia repair, a throat disability, a bilateral neurologic disability of the upper and lower extremities other than carpal tunnel syndrome, a right hip disability, a bilateral shoulder disability, residuals of a TBI, a psychiatric disability other than PTSD, and liver disease, entitlement to higher initial ratings for left wrist carpal tunnel syndrome and PTSD, and entitlement to increased ratings for hypertension and right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August and September 2006, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for higher initial ratings for sinusitis with headaches and allergic rhinitis, deviated nasal septum, status post septoplasty.

2.  The RO denied entitlement to service connection for migraine headaches by way of the April 2009 rating decision; a statement received by the RO in July 2009 is a valid NOD with the April 2009 decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issues of entitlement to higher initial ratings for sinusitis with headaches and allergic rhinitis, deviated nasal septum, status post septoplasty, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A valid NOD with the April 2009 denial of service connection for migraine headaches was received.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201 (in effect prior to March 24, 2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id. 

In the present case, the Veteran and his representative at the time submitted signed written statements to the RO in August and September 2006 in which it was indicated that the Veteran wished withdraw all pending appeals.  The issues on appeal at that time included entitlement to higher initial ratings for sinusitis with headaches and allergic rhinitis, deviated nasal septum, status post septoplasty.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal as to these issues is dismissed.

II. Validity of NOD

VA amended its adjudication regulations on March 24, 2015 to require that claims and appeals governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

Under the old regulations, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201 (in effect prior to March 24, 2015). 

A valid NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review. 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309   (Fed. Cir. 2002).  

The RO denied entitlement to service connection for migraine headaches by way of the rating decision dated on April 7, 2009.  In July 2009, the RO received a signed written statement from the Veteran (VA Form 21-4138) in which he indicated that he "would like to file a notice of disagreement (NOD) with [the] rating decision dated [on April 7, 2009]."  He specifically explained that he was in disagreement with the denial of service connection for migraine headaches.  The RO subsequently informed the Veteran by way of a June 2011 letter that it was unable to accept the July 2009 statement as an NOD because he was already service-connected for headaches as part of his service-connected sinusitis.

Nevertheless, the Board finds that the Veteran's July 2009 statement is a valid NOD with the April 2009 denial of service connection for migraine headaches.  The Veteran submitted a written communication expressing disagreement with the April 2009 decision by the AOJ and a desire to contest denial of service connection for migraine headaches.  Although the Veteran is already service-connected for headaches as part of his service-connected sinusitis, the AOJ nonetheless specifically denied entitlement to "service connection for migraine headaches," and a separate rating on the basis of migraine headaches could potentially be assigned. Therefore, the Board finds that a valid NOD with the denial of service connection for migraine headaches in the April 2009 rating decision has been received. 


ORDER

The appeal as to the issue of entitlement to a higher initial rating for sinusitis with headaches (rated 30 percent disabling prior to May 1, 2006 and 50 percent disabling since that date, except for a period when a temporary total rating was in effect) is dismissed.

The appeal as to the issue of entitlement to a higher initial rating for allergic rhinitis, deviated nasal septum, status post septoplasty (rated 10 percent disabling prior to June 19, 2002 and 30 percent disabling since that date) is dismissed.

The Veteran's communication received on July 29, 2009 is a valid NOD with the denial of service connection for migraine headaches in the April 2009 rating decision, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, an August 2010 VA education discharge note and an April 2012 examination report from Bartel Family Medicine Clinic include diagnoses of diabetes with neuropathy, gastroesophageal reflux disease (GERD), and hiatal hernia.  The Veteran has also reported throat symptoms.  Thus, there is competent evidence of current diabetes, a current neurologic disability of the upper and lower extremities other than carpal tunnel syndrome, a current gastrointestinal disability other than status post umbilical hernia repair, and a current throat disability.

The Veteran contends that his diabetes either had its onset during his active duty service or that pre-existing diabetes was aggravated by his period of service with the National Guard.  Specifically, he claims that the diabetes was aggravated by a spider bite that he received on his neck during a period of ACDUTRA.  Service treatment records include a February 1997 report of medical history form on which the Veteran reported that he experienced a history of hand numbness.  He was treated for a spider bite in July 2001 during a period of ACDUTRA and appears to have been diagnosed as having both an insect bite and neuropathy at that time.  He contends that he has experienced neurologic symptoms ever since service and his medical records reflect that some of his neurologic symptoms have been associated with his diabetes.  

With respect to the claimed gastrointestinal disability and throat disability, service treatment records include a December 1983 record of treatment for a sore throat and loss of voice.  The Veteran was diagnosed as having a cold.  He was treated for a sore throat in June 1985 and was diagnosed as having laryngitis and an upper respiratory infection.  In March 1991 he was treated for stomach pain, nausea, diarrhea, and bloody stools.  An examination revealed abdominal tenderness.  In May 1992 he was treated for a sore throat and was diagnosed as having an upper respiratory infection.  He underwent an umbilical hernia repair in November 1996, was treated for diarrhea (diagnosed as viral syndrome) in February 1997, and reported a history of frequent indigestion on a February 1997 report of medical history form completed for purposes of separation from service.  He has reportedly continued to experience gastrointestinal and throat symptoms ever since service.

Hence, there is evidence of current diabetes, a current neurologic disability of the upper and lower extremities other than carpal tunnel syndrome which is related (at least in part) to diabetes, a current gastrointestinal disability other than status post umbilical hernia repair, and a current throat disability.  There is also evidence of neurological, gastrointestinal, and throat symptoms in service and of a continuity of symptomatology in the years since service, suggesting that the Veteran may have a current throat disability and that any such disability and his current diabetes, bilateral neurological disability of the upper and lower extremities, and gastrointestinal disability may have been incurred or aggravated in service.  VA's duty to obtain examinations as to the nature and etiology of any current diabetes, neurologic disability of the upper and lower extremities other than carpal tunnel syndrome, gastrointestinal disability other than status post umbilical hernia repair, and throat disability is triggered.  

As for the claimed neck disability, right hip disability, bilateral shoulder disability, and liver disease, a VA general medical examination was conducted in April 2006. The examiner who conducted the examination concluded that the Veteran did not have any known liver disease and that "his liver functions were not directly caused by the military."  The examiner also diagnosed the Veteran as having degenerative disk disease of the cervical spine, osteoarthritis of the right hip, and osteoarthritis of the right shoulder.   He opined that these disabilities were not caused by or incurred by service, but were rather all likely ("more likely than not") related to a motor vehicle accident in February 2005 and the Veteran's employment in the food service area.  There was no further explanation or reasoning for these opinions.

The April 2006 opinions are insufficient because they are not accompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, the examiner did not acknowledge or discuss the evidence of shoulder, hip, and neck symptoms in the Veteran's service treatment records and no opinion has been provided as to whether his current right hip disability was caused or aggravated by his service-connected left knee disability (see the July 2015 statement from the Veteran's representative in which it is contended that the Veteran's current right hip disability may be related to his service-connected left knee disability).

In addition, although the April 2006 examiner concluded that the Veteran did not have any known liver disease, treatment records reveal that he has been diagnosed as having various liver diseases during the claim period.  For instance, an August 2001 VA psychiatrist outpatient note and an October 2011 ultrasound report from East Alabama Medical Center include diagnoses of chronic liver disease not otherwise specified (NOS) and fatty infiltration of the liver.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in November 2000, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008). 

Thus, a remand is necessary to obtain new opinions as to the etiology of any current neck disability, right hip disability, shoulder disability, and liver disease.

With respect to the claimed TBI, the Veteran claims that he has current residuals of a TBI that he incurred in service when he was hit in the face while playing football and broke his nose in August 1983.  A VA TBI examination was conducted in August 2011 and the Veteran was diagnosed as having cognitive disorder, among other things.  The claims file was not available for review, but the examiner nonetheless opined that the Veteran's claimed TBI was not likely ("less likely as not") caused by the facial injury and nasal fracture that he incurred in August 1983.  The examiner explained that the Veteran experienced a nasal fracture in August 1983 when he was struck in the face by another person's head while playing football.  He served in the military for 8 more years and a previous neuropsychological evaluation had indicated a diagnosis of cognitive disorder not otherwise specified as the best fit for the Veteran's cerebral dysfunction, which appeared to be diffuse and chronic from October 2007.  He was also diagnosed as having PTSD, was taking medications for that disability, attended TBI group sessions, and was diagnosed as having organic brain injury.

A second VA TBI examination was conducted in August 2014 and the psychiatrist who conducted the examination concluded that there was no pathology to render a diagnosis of TBI.  The examiner explained that the Veteran served for 20 years in service, that he did not participate in combat, and that his memory problems and headaches were not temporally related to his injury in service.  His psychological testing and medical records review indicated that he had some underlying borderline intellectual disability which may not be related to his head injury.

The August 2014 examination is insufficient because although the examiner concluded that there was no pathology to render a diagnosis of TBI, the examiner made reference to an underlying borderline intellectual disability.  It is unclear as to whether this is in reference to the cognitive disorder which was diagnosed during the August 2011 examination.  Despite the fact that the examiner opined that the Veteran's intellectual disability "may not be related to service," there was no specific explanation or reasoning provided for this opinion.  Although the August 2011 examination does include an opinion with an associated rationale, the rationale is insufficient because it appears to merely be a re-statement of the Veteran's medical history.  Hence, a new examination is necessary to more clearly determine whether the Veteran experiences any residuals of a TBI in service and to obtain a specific opinion as to the etiology of his diagnosed cognitive disorder.

As for the claimed psychiatric disability other than PTSD, medical records dated during the claim period include diagnoses of adjustment disorder, anxiety disorder, and depression.  A VA psychiatric examination was conducted in August 2011, but the psychologist who conducted the examination only discussed the Veteran's PTSD and no opinion was provided as to the etiology of any other current psychiatric disability.  A new VA psychiatric examination is, therefore, necessary to obtain an opinion as to the nature and etiology of any current psychiatric disability other than PTSD.

Furthermore, the evidence suggests that the Veteran's service-connected hypertension and right carpal tunnel syndrome may have worsened since his last VA examinations in July 2004 and July 2011, respectively.  For instance, he reported in a July 2015 statement (VA Form 21-4138) that both disabilities had worsened since the most recent examinations in that his blood pressure readings were higher on average and he was experiencing more flare ups of pain associated with carpal tunnel syndrome.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected hypertension and right carpal tunnel syndrome is triggered. 

Moreover, the Veteran reported during the March 2003 DRO hearing that he had applied for and been granted federal disability retirement benefits.  Any records related to his disability retirement claim may be relevant to the issues on appeal.  Thus, appropriate attempts should be made upon remand to obtain such records.

Updated VA treatment records should also be secured upon remand.

In addition, following a November 2004 supplemental statement of the case, additional evidence has been associated with the file which is relevant to the issues of entitlement to service connection for diabetes mellitus and entitlement to an increased rating for hypertension.  As pertinent evidence was received subsequent to the November 2004 supplemental statement of the case, as this evidence was not considered by the AOJ, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the issues of entitlement to service connection for diabetes mellitus and entitlement to an increased rating for hypertension for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Also, in decisions dated in April 2009, October 2011, and May 2014 the RO/a DRO made the following determinations: denied entitlement to service connection for migraine headaches; granted service connection for left wrist carpal tunnel syndrome and assigned an initial 20 percent disability rating, effective from May 14, 2008; and granted service connection for PTSD and assigned an initial 10 percent disability rating, effective from August 27, 2002.  The Veteran submitted notices of disagreement with these decisions in July 2009, November 2011, and July 2014, respectively.  A statement of the case has not been issued as to these matters.  38 U.S.C.A. § 7105(a) (West 2014).  The Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, the Veteran's representative requested an informal telephone conference in the July 2014 notice of disagreement.  The requested conference has not yet been completed.  Thus, upon remand the AOJ should seek clarification as to whether the Veteran still desires to have the requested telephone conference and take appropriate action based upon his response.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran desires an informal telephone conference before RO personnel.  Take appropriate action to schedule a conference based upon his response. 

2.  Issue a statement of the case as to the issues of entitlement to an effective date earlier than August 27, 2002 for the grant of service connection for PTSD; entitlement to an effective date earlier than April 7, 2009 for the grant of service connection for left wrist carpal tunnel syndrome; whether new and material evidence has been received to reopen a claim of service connection for migraine headaches; entitlement to an initial rating higher than 20 percent for left wrist carpal tunnel syndrome; and entitlement to an initial rating higher than 10 percent for PTSD.  These issues shall not be certified to the Board unless a timely substantive appeal is submitted.
3.  Contact the United States Office of Personnel Management and/or any other appropriate entity and request all records relied upon in making the Veteran's disability retirement determination.

4.  Obtain all updated VA records of treatment, to specifically include:
(a)  all records from the Central Alabama Veterans Health Care System dated from April 2014 through the present; and
(b)  all records from any other sufficiently identified VA facility. 

5.  Then, schedule the Veteran for a VA examination to determine the etiology of his current diabetes.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any diabetes diagnosed since November 2000, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current diabetes had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset in the year immediately following either of these periods of service, had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's spider bite in July 2001, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any diabetes diagnosed since November 2000, the Veteran's spider bite during a period of ACDUTRA in July 2001 and his contention that this injury permanently aggravated his diabetes, the evidence of neurologic symptoms in the Veteran's service treatment records, the evidence that some of his neurologic symptoms are associated with his diabetes, and his reports of having experienced neurologic symptoms ever since service.

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current neurologic disability of the upper and lower extremities other than carpal tunnel syndrome.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current neurologic disability of the upper and lower extremities other than carpal tunnel syndrome identified (i.e., any such disability diagnosed since February 2004), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current neurologic disability had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset in the year immediately following either of these periods of service, had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any neurologic disability of the upper and lower extremities other than carpal tunnel syndrome diagnosed since February 2004, the evidence of neurologic symptoms in the Veteran's service treatment records, and his reports of having experienced neurologic symptoms ever since service.

A complete rationale shall be given for all opinions and conclusions expressed.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current neck disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current neck disability identified (i.e., any neck disability diagnosed since February 2004), the examiner shall answer the following question:
Is it at least as likely as not (50 percent probability or more) that the current neck disability had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's reported head injury while playing football in service, is related to his physical activities in service (including carrying cable spools during training exercises), is related to his neck symptoms in service, is related to his spider bite in July 2001, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any neck disability diagnosed since February 2004, all instances of treatment for neck symptoms in the Veteran's service treatment records, his reported head injury in service while playing football, his reported physical activities in service (including carrying cable spools during training exercises), his spider bite during a period of ACDUTRA in July 2001, and his reports of having experienced neck symptoms ever since service.

A complete rationale shall be given for all opinions and conclusions expressed.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability other than status post umbilical hernia repair.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current gastrointestinal disability other than status post umbilical hernia repair identified (i.e., any such disability diagnosed since February 2004 including, but not limited to, GERD and hiatal hernia), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's gastrointestinal symptoms in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any gastrointestinal disability other than status post umbilical hernia repair diagnosed since February 2004 (including, but not limited to, GERD and hiatal hernia), all instances of treatment for gastrointestinal symptoms in the Veteran's service treatment records, and his reports of having experienced gastrointestinal symptoms ever since service.

A complete rationale shall be given for all opinions and conclusions expressed.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current throat disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current throat disability identified (i.e., any throat disability diagnosed since February 2004 including, but not limited to, any pharyngitis), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current throat disability had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's throat symptoms in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any throat disability diagnosed since February 2004 (including, but not limited to, any pharyngitis), all instances of treatment for throat symptoms in the Veteran's service treatment records, and his reports of having experienced throat symptoms ever since service.

A complete rationale shall be given for all opinions and conclusions expressed.

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current right hip disability identified (i.e., any right hip disability diagnosed since February 2004), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right hip disability had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's right hip symptoms in service, is related to his spider bite during a period of ACDUTRA in July 2001, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right hip disability was caused (in whole or in part) by the Veteran's service-connected osteoarthritis of the left knee, status post anterior cruciate ligament reconstruction?  

(c)  Is it at least as likely as not (50 percent probability or more) that the current right hip disability was aggravated (made chronically worse) by the Veteran's service-connected osteoarthritis of the left knee, status post anterior cruciate ligament reconstruction?

In formulating the above opinion, the examiner must acknowledge and comment on any right hip disability diagnosed since February 2004 and all instances of treatment for right hip symptoms in the Veteran's service treatment records.

A complete rationale shall be given for all opinions and conclusions expressed.

11.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current shoulder disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current shoulder disability identified (i.e., any shoulder disability diagnosed since February 2004), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current shoulder disability had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's shoulder symptoms in service, is related to his spider bite during a period of ACDUTRA in July 2001, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any shoulder disability diagnosed since February 2004, all instances of treatment for shoulder symptoms in the Veteran's service treatment records, and his treatment for a spider bite during a period of ACDUTRA in July 2001.

A complete rationale shall be given for all opinions and conclusions expressed.

12.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current liver disease.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current liver disease identified (i.e., any liver disease diagnosed since November 2000), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current liver disease had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset in the year immediately following either of these periods of service, had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the abnormal laboratory values in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any liver disease diagnosed since November 2000 and the abnormal laboratory values in service in June 1991 and June and July 1992.

A complete rationale shall be given for all opinions and conclusions expressed.

13.  Schedule the Veteran for a VA traumatic brain injury examination to determine the nature and etiology of any current residuals of a traumatic brain injury.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current residual of a traumatic brain injury (i.e., any residual of a traumatic brain injury diagnosed since December 2007) had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's facial injury in August 1983 when he was hit in the face while playing football, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current cognitive disorder (i.e., any cognitive disorder diagnosed since December 2007) had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to the Veteran's facial injury in August 1983 when he was hit in the face while playing football, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any residuals of a traumatic brain injury and any cognitive disorder diagnosed since December 2007 and the facial injury in August 1983 when he was hit in the face while playing football.

To the extent possible, any manifestations of the Veteran's residuals of TBI should be distinguished from those of any other disorder present, especially his service-connected psychiatric disability and sinusitis related headaches.

A complete rationale shall be given for all opinions and conclusions expressed.

14.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than PTSD.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current psychiatric disability other than PTSD identified (i.e. any psychiatric disability other than PTSD diagnosed since July 2003 including, but not limited to, adjustment disorder, anxiety disorder, and depression), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than PTSD had its onset during either period of service from June 1982 to August 1992 or from June 1996 to March 1997, had its onset in the year following either of these periods of service (in the case of any currently diagnosed psychosis), had its onset during the period of ACDUTRA from July to August 2001, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to any of the Veteran's reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than PTSD was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities or medications taken for these disabilities (i.e., sinusitis with headaches; status post umbilical hernia repair; bronchitis; allergic rhinitis, deviated nasal septum, status post septoplasty; left wrist carpal tunnel syndrome; hypertension; bilateral pes planus; PTSD; osteoarthritis of the left knee, status post anterior cruciate ligament reconstruction; glaucoma and hypertensive retinopathy; acne; right carpal tunnel syndrome; erectile dysfunction; and tinea cruris)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than PTSD was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities or medications taken for these disabilities (i.e., sinusitis with headaches; status post umbilical hernia repair; bronchitis; allergic rhinitis, deviated nasal septum, status post septoplasty; left wrist carpal tunnel syndrome; hypertension; bilateral pes planus; PTSD; osteoarthritis of the left knee, status post anterior cruciate ligament reconstruction; glaucoma and hypertensive retinopathy; acne; right carpal tunnel syndrome; erectile dysfunction; and tinea cruris)?
In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disability other than PTSD diagnosed since July 2003 (including, but not limited to, adjustment disorder, anxiety disorder, and depression), all of the Veteran's reported stressors in service (including witnessing a soldier's legs get run over by a tank, being involved in a motor vehicle accident on the German Autobahn, and incurring a facial injury after being hit in the face while playing football), and the Veteran's reports of "frequent trouble sleeping" and "nervous trouble of any sort" on a February 1997 report of medical history form completed for purposes of separation from service.

A complete rationale shall be given for all opinions and conclusions expressed.

15.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hypertension.  

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including serial blood pressure readings, shall be conducted.  The examiner shall also report whether the Veteran requires continuous medication for blood pressure control.

A complete rationale shall be given for all opinions and conclusions expressed.

16.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right carpal tunnel syndrome.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specify the nerves affected by the service-connected right carpal tunnel syndrome and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia (e.g., mild, moderate, moderately severe, severe).

To the extent possible, the neurologic manifestations of the service-connected right carpal tunnel syndrome should be distinguished from those of any other right upper extremity disability (including neuropathy).

17.  After conducting any additional indicated development, readjudicate the issues for which a sufficient substantive appeal has been received.  If the full benefit sought as to any of these issues remains denied, issue a supplemental statement of the case that considers all additional relevant evidence received since the November 2004 supplemental statement of the case and an August 2014 supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


